This is appeal in the nature of certiorari to the department of labor and industry.
September 21, 1926, plaintiff sustained an accident while in the employ of defendant. An agreement for compensation was made and approved. June 1, 1928, petition to stop compensation was filed and, on September 17th, was granted as of May 4, 1928. September 29th settlement receipt was filed but not approved.
August 14, 1929, the case was reopened voluntarily by defendant, and compensation paid to January 11, 1930, when another settlement receipt was filed, but it has not been approved by the department.
January 12, 1931, plaintiff filed petition for further compensation. At the hearing plaintiff did not appear. His mother and brother testified that plaintiff did not desire to pursue the claim. February 3d the deputy commissioner made an award denying compensation. August 12, 1932, plaintiff filed a petition for further compensation, which, after hearing, was denied by the deputy commissioner, but, on appeal, was granted by the board, and plaintiff was awarded compensation from January 11, 1930, at the original agreed rate. No showing of a change for the worse in plaintiff's condition was made upon either petition for further compensation.
Defendant's principal contention is that, no appeal having been taken from the award of February 3, 1931, denying further compensation, and no change in plaintiff's condition since then having been shown, the award is res judicata and final.
The settlement receipt was without force to stop compensation because it was not approved by the department.Richards v. Rogers Boiler  Burner Co., 252 Mich. 52; Lacombe
v. Birds Eye Veneer Co., 254 Mich. 233. The petition for further compensation *Page 512 
was, in legal effect, a petition for review of payments.Gallup v. Western Board  Paper Co., 252 Mich. 68. It was not a petition to stop compensation. Denial of a prior petition to review payments is not res judicata of a later one, nor is it an approval of a settlement unless so provided in the order of the department. Shaffer v. D'Arcy Spring Co., 199 Mich. 537.
Award affirmed, with costs.
McDONALD, C.J., and POTTER, SHARPE, NORTH, WIEST, and BUTZEL, JJ., concurred. CLARK, J., took no part in this decision.